NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAMIAN L. BROWN,
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Resp0n,dent.
2012-3002 _
Petition for review of the Merit Systems Protection
Board in case no. CH0752080818-I-2.
ON MOTION
Before LOURIE, PROST, and MOORE, Circuit Judges.
PER CUR1AM.
ORDER
Damian L. BroWn moves for reconsideration of the
court’s previous rejection of his petition for revieW.
The Merit Systems Protecti0n Board issued its final
order on June 16, 2011. Mr. BroWn received the order on
June 19, 2011. Mr. Brown submitted a “petition for
review" with this court on Au.gust 11, 2011, via facsimile

BROWN V. USPS 2
Per Federal Circuit Rule 25, a petition for review may not
be filed via facsimile Accordingly, no appeal was dock-
eted. On September 9, 2011, more than 60 days after the
date he received the Board’s final decision, Mr. Brown
filed his petition for review with the court via United
States mail.
Our review of a Board decision or order is governed by
5 U.S.C. § '7703(b)(1), which provides that
"[n]otwithstanding any other provision of law, any peti-
tion for review must be filed within 60 days after the date
the petitioner received notice of the final order or decision
of the board." This filing period is “statutory, mandatory,
[and] jurisdicti0nal." Mon.zo v. Dep't of Transportati0n,
735 F.2d 1335, 1336 (Fed. Cir. 1984); see also Bowles v.
Ru,ssell, 551 U.S. 205 (2007) (the timely filing of a notice
of appeal in a civil case is a jurisdictional requirement
that cannot be waived).
Because Mr. Brown’s petition was not received within
60 days of the date he received the Board‘s decision, we
must dismiss his petition as untimely.
Accordingly,
IT ls 01-u)ERE1;) THA'1‘:
1) Mr. Brown's motion for reconsideration is denied,
and his petition is dismissed.
(2) All sides shall bear their own costs
FoR THE CoUR'r
FEB 06 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
FlLED
U.S. COUBT 0F APPEAl.S FOR
THE FEDERAL ClHCU|T
FEB 0 6 2012
JAN HORBA\.Y
Cl.ERK

3
ccc Da1nian L. Brown
Robert C. Bigler, Esq.
25 `
issued As A Mandate: FEB 0 6 
BRoWN v. USPS